department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc intl postf-157612-01 uilc internal_revenue_service national_office field_service_advice memorandum for david j mungo associate area_counsel cc lm nr den attn michael j cooper special litigation assistant from subject john m breen senior technical reviewer cc intl - taxable_year this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend activity activity amount a amount b amount c country a postf-157612-01 date date date date date date foreign co foreign co foreign co foreign parent holding co taxable_year taxable_year taxable_year taxable_year usco1 usco2 x issue whether the amount of a sec_482 conforming_adjustment pursuant to revproc_65_17 1965_1_cb_833 is considered an omission from gross_income reported on usco1’s taxable_year form_1042 annual withholding_tax return for u s source income of foreign persons in determining whether there was a greater- than-25-percent omission from the gross_income stated in usco1’s taxable_year form_1042 for purposes of sec_6501 conclusion in this case the closing_agreement executed pursuant to revproc_65_17 provided for a sec_482 conforming_adjustment that treated the amount of the primary sec_482 allocation as an interest-bearing account receivable in usco2's hands deemed to arise as of the last day of the taxable_year in which the primary allocation was made taxable_year the conforming_adjustment did not give rise to an item_of_income in taxable_year required to be reported on usco1's taxable_year form_1042 accordingly the amount of the conforming_adjustment is not considered in determining whether there was a greater-than-25-percent omission postf-157612-01 from gross_income on usco1’s taxable_year form_1042 for purposes of sec_6501 facts usco1 is a united_states subsidiary of foreign parent a country a corporation foreign parent owns usco1 indirectly through holding co a country a corporation in taxable_year usco1 performed services comprising activity and activity for non-united states companies owned by foreign parent foreign co foreign co and foreign co collectively referred to as the foreign companies usco1 performed these activities through usco2 a wholly-owned united_states subsidiary of usco1 usco1 and usco2 are members of a group that files a consolidated united_states income_tax return form_1120 on date usco1 filed its taxable_year form_1042 annual withholding_tax return for u s source income of foreign persons as withholding_agent for united_states source income paid to foreign parent in its taxable_year form_1042 usco1 reported dollar_figureamount a of gross_income paid to foreign parent total_tax payments of zero with respect to gross_income paid to foreign parent and total net tax_liability of zero with respect to gross_income paid to foreign parent absent an extension of the statute_of_limitations by agreement or an exception to the three-year period of limitations in sec_6501 the statute_of_limitations for usco1's taxable_year form_1042 would expire on date the service made a sec_482 allocation to usco2's income for taxable_year allocating additional activity income of dollar_figureamount b to usco2 the activity allocation the service also made a second distinct sec_482 allocation to usco2's income for taxable_year allocating additional activity income of dollar_figureamount c to usco2 the activity allocation the activity allocation was the subject of a date closing_agreement between the service and usco1 that provided for revproc_65_17 treatment with respect to that allocation the date closing_agreement provided in relevant part the gross_income reported on usco1’s taxable_year form_1042 was exempt from withholding under the country a-united states tax_treaty the date closing_agreement provides for revproc_65_17 treatment with respect to sec_482 allocations to usco2’s activity income for multiple taxable years which include taxable_year this advice concerns solely the taxable_year sec_482 allocation to usco2’s activity income postf-157612-01 secondary adjustments usco2 shall make appropriate adjustments to conform its accounts to reflect the primary_adjustment allocation made under sec_482 pursuant to sec_1_482-1 the secondary_adjustment as follows an account receivable will be created on the books of usco2 as of date due from the foreign companies in an aggregate amount equal to the primary_adjustment for taxable_year through taxable_year inclusive as set forth in exhibit b to this agreement and interest on the primary_adjustment determined at an arm’s length rate in the manner provided in sec_1 - a from the day after the date the account is deemed to have been created to the date of payment any such interest will be accrued and included in usco2's u s taxable_income on the accrual_method of accounting for federal_income_tax purposes annually if this account receivable is paid within ninety days of the date of this agreement is signed on behalf of the commissioner pursuant to revproc_65_17 and revproc_99_32 there will be no federal_income_tax consequences to the taxpayer usco1 and subsidiaries or usco2 in the covered years taxable_year through taxable_year inclusive in the event the account receivable described in paragraph above is not paid within ninety days of the date this closing_agreement is signed on behalf of the commissioner then pursuant to revproc_65_17 and revproc_99_32 the amount of the primary_adjustment for each of taxable_year through taxable_year inclusive as set forth in exhibit b to this agreement shall be a dividend to the extent of usco2's earnings_and_profits as of the close of the taxable_year for which the primary_adjustment is made this dividend is deemed paid to country a holding co and is subject_to_withholding under sec_1441 and sec_1442 at the rate provided in article x of the country a -united states income_tax treaty except as described in paragraph above there will be no federal_income_tax consequences as a result of the secondary_adjustment described in paragraph above to usco2 or usco1 and subsidiaries in the covered years no secondary_adjustment will be made for any other covered year postf-157612-01 general except as provided this agreement is final and conclusive for federal_income_tax purposes for all sec_482 issues and issues related to sec_482 for the activity transactions for the covered years this agreement does not preclude the internal_revenue_service from making any adjustment for federal_income_tax purposes with respect to the taxpayer’s returns for each of the covered years to items not part of the activity transactions in the covered years and any collateral or consequential adjustments arising from such adjustments emphasis added usco1 complied with the terms of the date closing_agreement by setting up an account receivable that was paid_by foreign parent within days of the execution of the closing_agreement usco1 extended the period of limitations for assessment of taxable_year income_tax form_1120 liability so that it will expire on date usco1 has not extended the period of limitations for assessment of taxable_year withholding_tax form_1042 liability if sec_6501 is applicable to the taxable_year form_1042 however the period of limitations for assessment of taxable_year withholding_tax liability expires on date the activity allocation and the underlying activity activity are distinct and separate from the activity allocation and the underlying activity activity at issue in the date closing_agreement your incoming memorandum indicates that the dollar_figureamount c activity allocation will be accompanied by a conforming_adjustment that would treat the amount of the primary allocation as a deemed_distribution from usco2 to foreign parent law and analysis period of limitation for assessment purpose sec_3 we assume that the deemed_distribution would be followed by a deemed capital_contribution from foreign parent to the companies for which usco2 performed activity postf-157612-01 initially as noted by the u s tax_court the withholding_tax and the income_tax and their respective returns form sec_1042 and are separate and distinct see 64_tc_713 pincite the different type of return and the different filing locations of the withholding_tax return and the withholding agent’s own income_tax return emphasize the distinct nature of the two taxes and the two returns as such the analysis of the applicable_period of limitations on assessment for form_1120 must be separate from the analysis of the period of limitations on assessment for form_1042 thus for example the service requires separate form sec_872 and 872-a to extend the periods of limitation for forms and see irm sec_6501 generally provides that the amount of any_tax imposed by the internal_revenue_code shall be assessed within three years after the return was filed in certain cases however exceptions to this general three-year limitations_period are applicable sec_6501 provides income taxes - in the case of any_tax imposed by subtitle a- a general_rule - if the taxpayer omits_from_gross_income an amount properly includible therein which is in excess of percent of the amount of gross_income stated in the return the tax may be assessed or a proceeding in court for the collection of such tax may be begun without assessment at any time within years after the return was filed the six-year period for assessment of tax provided by sec_6501 applies when income subject_to_withholding tax is understated by an amount in excess of percent of the amount of gross_income stated in form_1042 101_tc_294 in that case the tax_court held in the context of the withholding_tax sec_6501 gross_income refers to the gross amount of income reported on form_1042 ie paid to foreign persons sec_6501 gross_income is not limited to income received by the taxpayer see t c pincite postf-157612-01 the regulation’s sec_301_6501_e_-1 i scope includes form_1042 which is the return of a tax imposed by subtitle a the withholding_agent is the payor of and is liable for the tax on that return an understatement of interest_paid to a nonresident_alien is an omission from gross_income that should be reported on form_1042 t c pincite footnote omitted thus if usco1 made a substantial omission from the gross_income required to be reported on its taxable_year form_1042 the six-year statute_of_limitations under sec_6501 would apply to the assessment of the taxable_year withholding_tax form_1042 liability in the present case it is necessary to determine whether the conforming_adjustment made pursuant to revproc_65_17 gave rise to an item_of_income required to reported on usco1’s taxable_year form_1042 and if so whether such item exceeded the 25-percent-of-gross-income threshold of sec_6501 sec_482 and revproc_65_17 sec_482 provides the commissioner broad authority to distribute apportion or allocate gross_income deductions credits or allowances between or among controlled parties in order to prevent evasion of taxes or to clearly reflect income when the service makes an allocation of income under sec_482 appropriate collateral adjustments will also be made with respect to other members of the group affected by the allocation see generally sec_1_482-1 thus for example when the service makes a primary allocation that increases the income of one member of the group it must also make a correlative allocation that decreases the income of the other affected member s see sec_1_482-1 in addition as provided by sec_1_482-1 certain other adjustments referred to as conforming adjustments must be made to conform taxpayers’ accounts to reflect the sec_482 allocations such adjustments may include the treatment of an allocated amount as a dividend or a capital_contribution as appropriate or in sec_301_6501_e_-1 provides if the taxpayer omits from the gross_income stated in the return of a tax imposed by subtitle a of the code an amount properly includible therein which is in excess of percent of the gross_income so stated the tax may be assessed or a proceeding in court for the collection of such tax may be begun without assessment at any time within years after the return was filed postf-157612-01 appropriate cases pursuant to such applicable revenue procedures as may be provided by the commissioner see sec_601_601 of this chapter repayment of the allocated amount without further income_tax consequences sec_1_482-1 conforming adjustments may result in adverse tax consequences to the taxpayer see revproc_99_32 1999_2_cb_296 pincite sec_2 domestic subsidiary must withhold tax on a deemed_distribution to foreign parent for taxable years beginning before date revproc_65_17 provides a procedure by which a qualifying united_states taxpayer whose taxable_income has been increased for a taxable_year by reason of a sec_482 allocation can receive payment from the entity from which the allocation of income was made of an amount equal to a part or all of the amount allocated without further united_states income_tax consequences see c b pincite sec_1 under revproc_65_17 a qualifying taxpayer is permitted to make a conforming_adjustment that treats the amount of the sec_482 allocation as an interest-bearing account receivable from the entity or entities with which it engaged in the transaction or arrangement giving rise to the allocation the account receivable may be established and paid without tax consequences provided that payment occurs within days of the date of the closing_agreement required for revproc_65_17 treatment see id pincite sec_4 the operation of revproc_65_17 is illustrated by an example in sec_1_482-1 in the example usd a united_states_corporation buys product from its foreign parent fp the service determines that the arm’s length price would have increased usd’s taxable_income by dollar_figure million and accordingly makes a sec_482 adjustment to reflect usd’s true_taxable_income to conform its cash accounts to reflect the sec_482 allocation usd applies for revproc_65_17 treatment with respect to the dollar_figure million adjustment usd treats the amount of the allocation as an interest-bearing account receivable from fp deemed to arise as of the last day of the taxable_year of the product transaction the service has granted usco1's request for revproc_65_17 treatment with respect to the dollar_figureamount b activity sec_482 adjustment for taxable_year revproc_99_32 superseded revproc_65_17 for taxable years beginning after date c b pincite revproc_65_17 remained in effect for taxable_year for taxable years prior to the taxable_year including the effective date revproc_99_32 provides that the service considers an interpretation of revproc_65_17 that applies revproc_99_32 or its general principles to be a reasonable interpretation of revproc_65_17 c b pincite postf-157612-01 thus the original taxable_year activity transaction is treated as if arm’s length consideration was paid foreign parent is not considered to receive a dividend in taxable_year equal to the difference between an arm’s length charge for usco2's taxable_year activity services and the amount actually paid to usco2 ie dollar_figureamount b in this case revproc_65_17 applies usco1 complied with the closing_agreement as well as revproc_65_17 with respect to the activity sec_482 allocation for taxable_year accordingly the taxable_year conforming_adjustment treats the amount of that allocation as an account receivable deemed created as of the last day of taxable_year not as a deemed_distribution by usco1 in taxable_year the conforming_adjustment the creation of the deemed account receivable did not give rise to any income item in taxable_year and usco1 was not required to report the amount of the conforming_adjustment on its taxable_year form_1042 the omission of the conforming_adjustment could not be an omission from gross_income within the meaning of sec_6501 because that amount was not properly includible therein the dollar_figureamount c activity allocation considered separately is not large enough to give rise to a greater- than-25-percent omission for purposes of sec_6501 as a consequence in determining the withholding_tax consequences if any of a conforming_adjustment with respect to the service’s activity sec_482 allocation for taxable_year the service should apply the general the three-year statute_of_limitations in sec_6501 your incoming memorandum also raised the issue of the potential effect of 69_tc_579 acq in result 1981_2_cb_2 on the closing_agreement and revproc_65_17 in light of the discussion above we do not consider schering relevant to the issue presented here usco1 may yet request revproc_65_17 treatment with respect to the service’s activity sec_482 allocation for taxable_year the issue in that case was whether schering a u s taxpayer was entitled under sec_901 to a foreign_tax_credit for swiss withholding_tax imposed on amounts repatriated to schering pursuant to revproc_65_17 after a sec_482 allocation of income to schering from two swiss subsidiaries the tax_court found that revproc_65_17 was essentially equitable in nature and that the without tax consequences language of revproc_65_17 should be construed to mean only that schering was not required to recognize gross_income upon payment of the account receivable further this language should not be extended to deny schering a benefit available to it under other sections of the code ie a foreign_tax_credit without regard to whether it received a taxable_distribution of property from its subsidiary see t c pincite postf-157612-01 please call if you have any further questions by john m breen senior technical reviewer cc intl office of associate chief_counsel international
